Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over line et al 2020/0189498 in view of  Bonnes et al  (7,152,897).
Regarding claim 1, Line et al disclose a vehicle comprising: a plurality of seats 10, 11, 13 rotatable mounted on a vehicle floor,6 of the vehicle; a console device rail,18  mounted between the plurality of seats and extending in a longitudinal direction of the vehicle
Line et al fails to disclose; and 
a console device mounted on the console 
device rail  and configured for sliding between the plurality of seats along the console device rail,
the console device mounted on the console device rail via 
a rotation shaft to be rotatable about the rotation shaft relative to the console device rail, wherein when the console device is slid along and rotated relative to the console device rail during rotation of at least one of the plurality of seats, 

However, Bonnes et al, teach a console device, 12 mounted on the console 
device rail ,20 and configured for sliding between the plurality of seats along the console device rail, the console device mounted on the console device rail via 
a rotation shaft,84 to be rotatable about the rotation shaft relative to the console device rail, wherein when the console device is slid along and rotated relative to the console device rail during rotation of at least one of the plurality of seats, 
an interference by the plurality of seats and the console device is prevented. 
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Line to include movable console as taught by  Bonnes in order  to reduce contaminants and foreign matter into tracks and positioning  system.


 Regarding claim 2, Line as modified disclose wherein the console device includes: 
a console body 12 having an accommodation space (col.50-53); and
 		a console body moving portion connected to the console body to fix or rotate the console body,
 a lower surface of the console body moving portion being accommodated on an upper surface of the console device rail and configured to be slid along the console device rail to move the console body. 

 as modified wherein the console device rail includes an extension extending upwards from an upper surface of the console device rail and 
a protrusion protruding from an end portion of the extension, wherein the console body moving portion is provided with 
a groove into which the protrusion of the console device rail is inserted, wherein the lower surface of the console body moving portion is accommodated on the upper surface of the console device rail such that the protrusion of the console device rail is caught in the groove formed in the console body moving portion, so that the console body moving portion is configured to be slid without being derailed from the console device rail. 
Claim   4   is rejected under 35 U.S.C. 103 as being unpatentable over Line et al  in view of  Bonnes in further, view of Hansan.

Regarding claim 4, Line et al fails to disclose a power supply supplying power to the console device. 
However, Hansan teaches a power supply supplying power to the console device. 
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Line to include a power supply as taught by Hansan in order to provide an electrified console.
Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21-22 are  allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose a sliding console however not a rotating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612